934 F.2d 319Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barry Clinton JOHNSON, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, Petersburg, City of Virginia,Sidney Barney;  Ray Lupold, III, Attorney Generalof the Commonwealth of Virginia, ParoleBoard Members, Defendants-Appellees.
No. 90-6131.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 26, 1990.Decided June 4, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CA-90-1510-N)
Barry Clinton Johnson, appellant pro se.
E.D.Va.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Barry Clinton Johnson appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 and denying his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Virginia, CA-90-1510-N (E.D.Va. Oct. 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.